Memorandum by the Court. Appellant concedes that plaintiff “rwas entitled to recover some amount for the reasonable value of the services rendered” (but contends that the proof “was insufficient to enable the Court, as a matter of law, to fix and determine the reasonable value of the services rendered.” We find, on the contrary, that the documentary proof and the lay and expert testimony adduced by plaintiff were both credible and convincing and ample to sustain the trial court’s careful analysis and resulting determination. Judgment affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.